Citation Nr: 0126493	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  99-17 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of Department of 
Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, appellee, T.D., and N.L.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that the appellant was not 
entitled to VA death benefits as the veteran's surviving 
spouse.  A hearing was held before a member of the Board at 
the RO (i.e. a Travel Board hearing) in June 2001.  Both 
appellant and appellee appeared and, with their respective 
witnesses, gave testimony at the hearing.  

The Board notes that this is a contested claim.  
Specifically, the appellee, who has been recognized as the 
surviving spouse of the veteran for VA purposes, contests the 
appellant's claim for recognition as same (as such would 
eliminate her entitlement to death benefits).

Finally, it is noted that in a letter received at the Board 
in July 2001 (only a month after said June 2001 Travel Board 
hearing was held), the appellant requested another Travel 
Board hearing on the same matter on appeal.  However, as the 
appellant has already been afforded a hearing before the 
Board concerning the same matter, the Board finds that her 
right to a hearing on appeal has been satisfied and a second 
hearing before the Board is not warranted.  See 38 C.F.R. 
§§ 20.700(a)(b), 20.705 (2001). 


FINDINGS OF FACT

1.  The veteran, who was a United States citizen, and the 
appellant were married in the Philippines in July 1986.

2.  The veteran and the appellant were divorced by decree of 
the Superior Court of Guam in October 1989, more than three 
years before the veteran's death in December 1992.


CONCLUSION OF LAW

The appellant and the veteran were not married at the time of 
the veteran's death, and the appellant is not the surviving 
spouse of the veteran.  38 U.S.C.A. § 101(3) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50, 3.206 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the appellant is appealing the March 
1999 determination by the RO that the appellant was not 
entitled to VA death benefits.  The RO denied the appellant's 
application based on a finding that she was not married to 
the veteran at the time of his death.  

The Board notes that, in order to be entitled to VA or death 
benefits as a "surviving spouse" of a veteran, the applicant 
must have been the veteran's spouse at the time of the 
veteran's death and have lived continuously with the veteran 
from the date of their marriage to the date of the veteran's 
death, except where there was a separation due to the 
misconduct of, or procured by the veteran without the fault 
of the spouse.  38 U.S.C.A. § 101(3) (West 1991 & Supp. 
2001).  The term "spouse" means a person of the opposite sex 
who is a wife or husband.  The term "wife" means a person 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) (2001) and 38 C.F.R. § 3.50(a) (2001).  

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206 
(2001).  Where the issue is the validity of marriage to a 
veteran following a divorce, the matter of recognition of the 
divorce by VA (including any question of bona fide domicile) 
will be determined according to the laws of jurisdictions 
specified in 38 C.F.R. § 3.1(j) (2001).

In this case, the Board observes that the appellant and the 
veteran were married in Binalonan, Pangasinan, Philippines in 
July 1986 and were divorced per a Final Decree of Divorce 
entered by the Superior Court of Guam, dated on October [redacted], 
1989.  In January 1990, the veteran married the appellee.  
According to the veteran's death certificate, he died on 
December [redacted], 1992, and in March 1993, the appellee was awarded 
VA pension as the surviving spouse of the veteran.  In March 
1999, the appellant was awarded pension on behalf of her and 
the veteran's two minor children.  

The appellant asserts that she is the legal surviving spouse 
of the veteran.  Specifically, she argues that she never 
signed any divorce papers, that the divorce is not valid as 
she had no notice of it, and that, essentially, the divorce 
is not recognized under Philippine law.  

During the June 2001 hearing the appellant and T.D., her 
brother-in-law, testified that she was married to the veteran 
in July 1986 and that they separated in October 1989 when she 
was essentially abducted by his grandson, who threatened to 
kill her and her two children if she did not go with him.  
The appellant noted that the veteran attempted to rescue her, 
but that the grandson would not let her go.  However, by the 
appellant's account, she stayed with the grandson for about 
six years and they had three children together.  T.D. 
testified that the grandson "ran away" after the birth of 
the third child, and that the appellant is receiving no 
support from him.  

Further, the appellant testified that in November 1989 she 
learned from the veteran that he was planning to marry 
someone else after obtaining a divorce from her, but that she 
told him that, essentially, there were no divorces in the 
Philippines.  She seems to allege that the veteran deserted 
her when he married A.V.   

On the other hand, the appellee testified that she married 
the veteran in January 1990, and was aware that the veteran 
had previously divorced the appellant.  She testified that 
she and the veteran cohabited from then until the veteran's 
death.  N.L. added that she occasionally visited the appellee 
and the veteran at their home.  

Regarding the validity of the divorce decree, the Board notes 
that in January 2000, the VA Regional Counsel was requested 
to furnish an opinion concerning whether the veteran's 
divorce was valid and recognized in the Philippines as 
terminating his marriage to the appellant.  A response in the 
affirmative was received the following month.  It was noted 
that Article 26 of the Family Code of the Philippines, 
enacted in August 1988, provides, in pertinent part, that 

Where a marriage between a Filipino 
citizen and a foreigner is validly 
celebrated and a divorce is thereafter 
validly obtained abroad by the alien 
spouse capacitating him or her to 
remarry, the Filipino spouse shall have 
capacity to remarry under Philippine law.  
(As amended by Executive Order 227) 

In this case, the evidence, including the veteran's military 
separation papers, clearly shows that he was a United States 
citizen (and therefore a "foreigner" in the Philippines); 
and, in an Amended Interlocutory Judgment of Divorce entered 
in September 1992 but made effective back to October 1989, 
was found by the Superior Court of Guam to be a Guam resident 
for the purpose of divorce.  As such, this decree was valid.  
As an aside, the Board notes that a Superior Court record, 
signed by the appellant, reflects that she - contrary to the 
assertion that she had no knowledge of the proceedings - 
consented to the divorce.  

The Board points out that if the parties were merely 
separated at the time of the veteran's death, the Board could 
give consideration to what caused the separation (as another 
aside, the Board notes that the evidence strongly suggests 
that the separation was no fault of the veteran's).  However, 
in this case the appellant and the veteran were divorced at 
the time of the veteran's death, and the cause of the valid 
divorce is not for consideration under the applicable VA law 
and regulations. 

The Board sympathizes with the appellant's financial 
situation.  However, based on the evidence of record, the 
appellant was not the spouse of the veteran when he died; as 
such, she cannot be recognized as the "surviving spouse" of 
the veteran for VA death benefits.  The Board would further 
note that as disposition of this claim is based on the law, 
and not on the evidence, the claim must be denied on the 
basis of lack of legal merit.  See Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Finally, the Board is aware that the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), (hereinafter, VCAA), significantly 
adds to and amends the statutory law concerning VA's duty to 
notify and assist claimants in processing claims for VA 
benefits.  In a case such as this, however, the Board finds 
that a remand to consider application of the VCAA would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant.  Sabonis.  The 
pertinent facts, to specifically include that the veteran and 
the appellant legally divorced in October 1989, is 
dispositive here, and there is no evidence which could be 
obtained to substantiate the appellant's claim.  See also 
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  


ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

